Title: To James Madison from William Lee, 27 June 1803
From: Lee, William
To: Madison, James


					
						Sir
						Bordeaux June 27th 1803
					
					I have the honor to enclose you a packet which came to hand the day before yesterday from Mr. 

Monroe.
					Since my last respects of which the annexed is a copy (and which also covered your letter from the 

same Gentleman) I have been much troubled with seamen.  The Crews of  ten American Vessels now in 

port all deserted in order to enter on board of privateers.  The number of these deserters together with the 

Stragglers amounted to about ninety, sixteen of whom had actually engaged in the Blonde and had 

proceeded down the River on a cruize.  The others had some of them recd. their bounty and were preparing to 

go on board the Bellone and other Corsairs.  Through the kind assistance of the Commissary of Marine & 

Police I had all that could be found arrested and put in prison amounting to sixty in number.  Those of 

them who were only about engaging in privateering I have distributed among the American Vessels but the 

sixteen who were taken from on board the Blonde and for whom I paid the Captain the amount of their bounty as 

per list enclosed I shall detain in prison until I receive instructions respecting them from Mr. Livingston whom I 

have written on the subject and recommended their being sent home in Irons to take their trial under the 

persuasion that their being made an example of would prove a good lesson to our seamen during the War and of 

great utility to the United States.  If the Minister should not think with me I can find them births on board American 

Vessels and receive of the Captains the amount of the money I have paid for them.
					In the moniteur of the 21 June which you have herewith is inserted a Law regulating the 

Importation of W Indies produce the third article of which if not altered will operate to the injury of our merchants 

who are in the habit of anticipating a part of their Cargoes to Europe by valuing on Amsterdam & London and 

ordering their friends in this Country to remit to those places to meet their bills.  This mode is so general that out 

of fifty Cargoes which I have had consigned to me here but two have been returned in French produce and 

manufactures.  Most of the Vessels therefore which may arrive before this law can reach america will not be 

permitted to enter for I know of no houses in this Country who will be willing to meet the bills which may be 

drawn on those shipments and return a Cargo of Wine Brandies &   dry goods equal in value to the import.  

No mention is made in the arreté of Merchandise the produce of the Colonies of Spain & Holland which under 

existing circumstances ought to be entitled to the same priviledges as French Colonial produce.  The 

General opinion among merchants here is that some alteration will take place in this Law and I believe the 

Chamber of Commerce are occupied in making a representation in consequence of some statements I have 

made to them.  I have also written Mr. Livingston on the subject & no doubt he will endeavour to effect some 

change therein.
					Your favor of the 6 April came to hand a few days since and I have given orders for the Wine to be 

shipped in the Brig Mary to sail for Norfolk in the course of this week.  The letter to Mons. de Poleau I have 

forwarded with a request that he would return me an answer.  With much respect I am Sir your obedient Servt.
					
						William Lee
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
